Citation Nr: 1713002	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  10-45 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In April 2014, the Board remanded this matter for further development, to include obtaining records and for the AOJ to adjudicate the Veteran's raised claim of service connection for a psychiatric disorder.  That development having been completed, this matter returns to the Board for further appellate review. 


FINDING OF FACT

The Veteran's hepatitis C did not originate in service and is not related to disease or injury during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hepatitis C are not satisfied.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duty to notify was satisfied by letter on May, 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
With regard to the duty to assist, the Veteran's service treatment records, VA treatment records, VA examination reports, and lay statements and argument in support of his claim have been associated with the claims file.  See 38 C.F.R.          § 3.159(c).  He has not identified any additional records or evidence he wished to submit or have VA obtain.  Moreover, VA Compensation and Pension examinations and opinions were provided to determine the etiology of his hepatitis C, including specifically in September 2009 and June 2014.  See 38 C.F.R. § 4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  The examination reports contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide the relevant findings for deciding the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2016).  Accordingly, the Board finds that the examination reports of record are adequate for decision purposes, a remand for reexamination or further medical comment is unwarranted, and no prejudice exists.  See Shinseki v. Sanders, 556 U.S. 396, 407 (2009) (holding that whether prejudicial harm exists is a case-by-case determination).  Accordingly, VA's duty to obtain a VA examination has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, the Board finds substantial compliance with its April 2014 remand directives.  The VA requested records from the Social Security Administration, 
obtained the December 1975 psychiatric consultation, adjudicated the Veteran's raised claim of entitlement to service connection for an acquired psychiatric disability, and afforded the Veteran an additional VA examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board imposes a duty to insure compliance with the terms of the remand); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).  

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of his claims, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).



II.  Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty.  38 U.S.C.A.           §§ 1110, 1131; 38 C.F.R. § 3.303(s).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In order to support a finding that the Veteran contracted hepatitis C in service, it must be shown that hepatitis C either had its onset in active service, with a medical nexus to a current diagnosis of hepatitis C, or that he was exposed to one of the medically recognized risk factors for contracting hepatitis C during service.  The risk factors currently recognized by the medical community are intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  See Veteran's Benefits Fast Letter (VBA) Fast Letter 211B (98-110).

A claimant is entitled to the benefit-of-the-doubt when there is an approximate balance of positive and negative evidence on any issued material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran claims entitlement to service connection for hepatitis C.  For the following reasons and bases, the Board finds that service connection for hepatitis C is not warranted.

The preponderance of the evidence weighs against a finding that the Veteran's hepatitis C manifested in, or had its onset in, active service.  In this regard, it should be noted that hepatitis C was not identified as a clear-cut clinical entity until 1989, and thus there would be no diagnoses of hepatitis C in the Veteran's service treatment records (STRs).  See VBA Fast Letter, 211B (98-110).  Of course, a diagnosis itself is not required, as long as a disease first diagnosed after service is shown by the evidence of the record, including that pertinent to service, to have been incurred in service.  See 38 C.F.R. § 3.303(d).  According to VBA Fast Letter 211B, while the incubation period for hepatitis C infection following exposure to the virus ranges from 2 to 26 weeks, the onset of infection may be unrecognized since symptoms may not be severe enough to require medical attention.  Moreover, chronic liver damage will not manifest for many years.

The Veteran's service treatment records reflect that the Veteran was treated in the beginning of December 1975 following an overdose of IV heroin.  He was also treated at the end of December 1975, and diagnosed with hepatitis, type B Australian Antigen Negative with associated drug abuse.  An April 1975 dental note states that the Veteran had hepatitis in December, but was clear at the time of the note.

In September 2000, the Veteran was diagnosed with chronic hepatitis C, stage 2, grade 2, following a liver biopsy.

At the September 2009 VA examination, the examiner confirmed the prior diagnosis of chronic hepatitis and found that the Veteran had preserved liver functions with no laboratory evidence of cirrhosis of the liver.  The examiner noted that the Veteran's risk factor for hepatitis C included multiple tattoos before service, IV drug abuse from 1974 to 1989, and high risk sexual behavior in the 1970s.  The Veteran reported, that he smoked heroin in 1974 and 1975 and started IV drug abuse in 1975.  He also reported that "he has done all kinds of drugs including heroin, cocaine, marijuana, Dilaudid, methadone and injected drugs from 1975 until 1989 when he quit because he got tired of it."  The examiner opined that the Veteran's hepatitis C was less likely than not related to his active service, except for his willful misconduct of IV drug use in service.  The examiner rationalized that the Veteran's pre-service tattoos and fourteen year history of post-service IV drug use were more likely the causes of his hepatitis C.

At the June 2014 VA examination, the Veteran reported that his in-service IV drug use was limited to one time in early December 1975.  He also reported giving himself three tattoos before entering the military, as well as post-service intranasal cocaine use and IV drug use.  The examiner opined that the Veteran's hepatitis C is less likely than not related to his active service.  The examiner rationalized that, given the amount of high risk activities post service; including intranasal cocaine use, muscle shooting of drugs, and receiving additional tattoos, among others; it was less likely than not that the Veteran's single in-service IV drug use would have caused his hepatitis C.  Additionally, the examiner noted that the symptoms the Veteran was treated for in December 1975: yellow skin, yellow eyes, and dark urine, as well as being treated with a number of other people with the same symptomatology, were strongly suggestive of hepatitis A, and not hepatitis C.  The examiner also noted that the Veteran has had a past infection of hepatitis A, as he tested positive for the hepatitis A antibody.  Additionally, the examiner stated it would be unusual to see an acute hepatitis C outbreak, noting such a scenario was unheard of to the examiner.

In sum, based on the VA examiner's opinions, the preponderance of the evidence shows that the Veteran's hepatitis C was likely contracted after service and did not result from the single in-service IV drug use.  Although it is certainly within the realm of possibility that the Veteran's hepatitis C resulted from the in-service IV drug use, there mere fact that it is possible does not place the evidence in equipoise.  Rather, in order for the benefit of the doubt rule to apply, there must be some "positive" evidence supporting the claim such that the doubt is "within the range of probability as distinguished from pure speculation or remote possibility."  38 C.F.R. § 3.102.  Outweighing the chance that hepatitis C was incurred from a single in-service IV drug use, which the Veteran has consistently reported throughout the appellate period, is the fact that he had numerous "high risk activities" after service, including muscle shooting of drugs, intranasal cocaine use, and tattoos.  Moreover, the VA examiners have examined the question and opined that it was less likely that the Veteran's current hepatitis was due to his active military service.

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for hepatitis C is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


